Case Number: PC-2020-07438
                   CaseCounty
Filed in Providence/Bristol
                        PM
Submitted: 10/23/2020 2:10
                              Superior Court
                        1:20-cv-00497-WES-LDA Document 1-1 Filed 11/25/20 Page 1 of 3 PageID #: 9
Envelope: 2804799
Reviewer: Rachel L.




                          STATE OF RHODE ISLAND                                                  SUPERIOR COURT
                          PROVIDENCE, S.C.


                          CENTRO, LLC.            d/b/a Centro
                          Restaurant and Lounge

                                                                                                 C.A.    N0.




                                                                     w
                                             v.
                                                                                .




                          TWIN CITY FIRE INSURANCE
                          COMPANY


                                                                         PARTIES

                              1.   Centro,   LLC.   d/b/a Centro Restaurant and      Lounge (Centro)          is   a duly registered
                                   limited liability   company   in the State   0f Rhode Island.


                              2.   Twin City Fire Insurance Company, (Twin            City)   upon information and belief,           is   a
                                   licensed insurance producer in the State 0f Rhode Island.


                              3.   The matter     in controversy, exclusive     0f interest and costs,   is   in excess    0f the
                                   jurisdictional   minimums 0f this     Court.




                                                                   CAUSE OF ACTION

                              4.   Twin City Fire Insurance Company           issued commercial policy             number 02   SBA
                                   AK    1593 to Centro for the policy period of September 29, 2019 to September 29,
                                   2020    for the property located at   1   W Exchange    Street, Providence,         Rhode   Island.


                              5.   The Twin City policy included “Limited Fungi, Bacteria 0r Virus Coverage. ..
                                   including business income and extra expense coverage.”


                              6.   In   March 2020,                  pandemic resulted in Governor Raimondo’s stay
                                                       the Coronavirus
                                   at   home executive orders and the closure 0f Centre’s restaurant located in the
                                   Omni    Hotel, in Providence, RI.


                              7.   Centre has sustained loss 0f income, business interruption and incurred expenses
                                   as a result of civil authorities prohibiting access to the insured premises.


                              8.   The commercial, business and property losses and damages,                   costs   and expenses,
                                   income losses sustained, as a result of the Coronavirus.

                              9.   Twin City denied     the Plaintiff” s properly and timely ﬁled Claim.
Case Number: PC-2020-07438
                  Case County
Filed in Providence/Bristol
                        PM
Submitted: 10/23/2020 2:10
                              Superior Court
                       1:20-cv-00497-WES-LDA Document 1-1 Filed 11/25/20 Page 2 of 3 PageID #: 10
Envelope: 2804799
Reviewer: Rachel L.




                              10. Plaintiff re-alleges
                                                                         w
                                                               BREACH 0F CONTRACT
                                                            and reavers paragraphs   1-9.



                              11.   Centro entered into a contract for insurance under policy number 02          SBA
                                    AK1593    With Twin City.


                              12.   Centro fulﬁlled   its   obligations under the contract of insurance and timely ﬁled a
                                    claim.


                              13. Plaintiff suffered loss      0f business income and property damage, and incurred extra
                                    expenses covered by the policy.


                              14.   Defendant’s denial 0f Plaintiff’s claim constitutes a breach 0f contract.


                              15.   As a result of the Defendant’s breach Plaintiff has suffered damages,         at   a
                                    minimum, in the amount 0f unpaid insurance proceeds.

                                    WHEREFORE, Plaintiff prays judgement against the Defendant in an amount in
                                    excess 0f the
                                    costs.
                                                    minimum jurisdictional


                                                                            w  requirements of this Court plus interest and




                                                        VIOLATION 0F R.I. GEN. LAWS
                                                                   BAD FAITH
                                                                                                  89-1-33



                              16. Plaintiff re-alleges      and reavers paragraphs 1-15.

                              17.   Defendant misrepresented a material fact and policy provision related          to the
                                    coverage in Violation of R.I. Gen. Laws §27-9.1-4.


                              18.   Defendant failed   t0 effectuate a fair   and equitable settlement   after liability   became
                                    reasonably clear upon the widespread contamination of property by the
                                    coronavirus and subsequent business closures by civil authorities.


                              19.   Defendant summarily denied Plaintiff” s claim upon receipt, for which coverage
                                    exists, Without conducting a reasonable investigation and did so knowingly in
                                    Violation 0fR.I. Gen. Laws §27-9.1-4.


                              20.   As   a result 0f Defendant’s knowing conduct, Plaintiff has suffered damages.
Case Number: PC-2020-07438
                  Case County
Filed in Providence/Bristol
                        PM
Submitted: 10/23/2020 2:10
                              Superior Court
                       1:20-cv-00497-WES-LDA Document 1-1 Filed 11/25/20 Page 3 of 3 PageID #: 11
Envelope: 2804799
Reviewer: Rachel L.




                                  WHEREFORE, Plaintiff prays judgment against the Defendant in an amount in
                                  excess of the minimum jurisdictional requirements of this Court plus treble
                                  damages, punitive damages, attorney’s fees, interest and costs.


                                                                   Plaintiff,

                                                                   Centro,       LLC.
                                                                   By its Attorneys,

                                                                   Petrarca        & Petrarca Law Ofﬁces


                                                                   _/s/ Jina      N. Petrarca
                                                                   Jina N. Petrarca, Esquire                #6294
                                                                   Peter    J.   Petrarca, Esquire          #6 1 37
                                                                   330 Silver Spring         Street
                                                                   Providence,        Rhode    Island   02904
                                                                   Tel:          (401) 273-1   1   11
                                                                   Fax:          (40 1) 62 1 -2225



                          Plaintiff   hereby demands a   trial   by jury.

                          DATE:       October 23 2020
